Citation Nr: 0723934	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from April 1965 to April 1968.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO), 
which granted service connection for a left ear hearing loss, 
and which awarded a noncompensable evaluation.  The veteran 
testified before the undersigned at a Travel Board hearing at 
the RO in May 2007.  A transcript of the hearing has been 
included in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.

REMAND

A review of the evidence of record shows that the veteran was 
afforded a VA audiological examination in October 2005.  
Based upon this examination, his left ear hearing loss was 
assigned a noncompensable evaluation.  At his Travel Board 
hearing, he testified that his hearing had deteriorated since 
the 2005 examination.  He requested that another VA 
examination be conducted in order to ascertain the current 
degree of severity of the left ear hearing loss.  The Board 
finds that, in light of the fact that the examination was 
conducted nearly two years ago, and given his assertions that 
his hearing loss has worsened, another VA examination would 
be helpful in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran a new audiology 
examination to ascertain the current 
nature and degree of severity of the 
service-connected left ear hearing loss 
disability.  The claims folder must be 
made available to the examiner to review 
in conjunction with the examination, and 
the examiner must indicate in the 
examination report that the claims file 
was so reviewed.  All indicated special 
studies deemed necessary must be 
conducted.  A complete rationale for any 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, readjudicate the 
veteran's claim for an initial compensable 
evaluation for the service-connected left 
ear hearing loss disability.  If the 
decision remains adverse to the appellant, 
he and his representative must be provided 
with an appropriate supplemental statement 
of the case, and an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).

